J-S31003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                  :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
              v.                               :
                                               :
                                               :
 LEONARDO J. MOJICA-CARRION                    :
                                               :
                      Appellant                :    No. 2102 MDA 2019

           Appeal from the PCRA Order Entered December 5, 2019
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0005210-2013


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                              FILED DECEMBER 16, 2020

      Leonardo J. Mojica-Carrion appeals from the order that dismissed his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      On August 21, 2014, a jury convicted Appellant of one count each of

first-degree murder, aggravated assault, robbery, firearms not to be carried

without a license, and three counts of criminal conspiracy. The convictions

stem from the shooting death of Galidino Rama-Aguilar during an attempted

robbery   that     Appellant   and   Estiben       Manso   committed   in   Reading,

Pennsylvania. The trial court imposed life imprisonment for murder and an

aggregate term of fourteen and one-half to forty-seven years of confinement

on the remaining convictions. We affirmed the judgment of sentence on June
J-S31003-20


16, 2017,1 and the Supreme Court denied allowance of appeal on November

29, 2017.     Commonwealth v. Mojica-Carrion, 174 A.3d 78 (Pa.Super.

2017), appeal denied, 175 A.3d 221 (Pa. 2017).

       Appellant filed a timely PCRA petition on April 12, 2018.         The court

appointed David Long, Esquire, who concluded that Appellant had no

meritorious claims and filed a no-merit letter and petition to withdraw

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988).                  Appellant’s

response challenged Attorney Long’s rationale and complained that the no-

merit letter failed to raise two issues that Appellant wished to assert regarding

the trial court’s jury instruction.       Significantly, while Appellant’s response

noted both his indigence and inability to understand English, he did not assert

that a language barrier precluded him from communicating with Attorney

Long. The PCRA court granted Attorney Long’s petition to withdraw and issued

notice pursuant to Pa.R.Crim.P. 907 of its intention to dismiss the petition

without a hearing.      Appellant’s reply to the Rule 907 notice reiterated the

substantive arguments that he asserted in the pro se filings.




____________________________________________


1   We quashed Appellant’s initial direct appeal as untimely. However,
Appellant filed a timely PCRA petition, and the PCRA court reinstated post-
sentence and direct appeal rights nunc pro tunc. When a first-time PCRA
petitioner’s direct appeal rights are reinstated nunc pro tunc, the subsequent
PCRA petition is considered the first PCRA petition for timeliness purposes.
See Commonwealth v. Turner, 73 A.3d 1283, 1286 (Pa.Super. 2013)

                                           -2-
J-S31003-20


      In an order dated December 3, 2019, the PCRA court dismissed the

PCRA petition. The following day, the PCRA court received Appellant’s pro se

motion for new counsel, citing a language barrier with prior counsel. Treating

the motion as having been filed after it dismissed the PCRA petition, the PCRA

court did not address it. Appellant filed the instant appeal and complied with

Pa.R.A.P. 1925(b), wherein he reasserted the issue concerning the language

barrier.

      Appellant presents four issues, which we restate for clarity as follows:

      A. Whether the PCRA court erred in denying relief when Appellant
         demonstrated that a language barrier existed between
         Appellant and his appointed counsel?

      B. Whether the PCRA court erred in failing to provide counsel who
         could assist Appellant despite the language barrier and
         Appellant’s inability to access legal assistance in prison?

      C. Whether the cumulative effect of Appellant’s inability to
         understand English, and the denial of access to translated
         materials and legal assistance constitutes extraordinary
         circumstances that prevented him from pursuing the claims in
         his PCRA petition.

      D. Whether the PCRA court deprived Appellant of his right to the
         assistance of counsel and due process under the Sixth and
         Fourteenth Amendments to the U.S. Constitution, respectively.

Appellant’s brief at 3. On April 29, 2020, we granted Appellant permission to

file a supplemental brief, wherein he added the contention that the

Commonwealth violated Brady v. Maryland, 373 U.S. 83 (1963), by

withholding exculpatory evidence concerning a leniency agreement that it

entered with Manso.


                                     -3-
J-S31003-20


       Our standard of review of an order dismissing a PCRA petition is

well-settled:

       We review an order dismissing a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level. This
       review is limited to the findings of the PCRA court and the evidence
       of record. We will not disturb a PCRA court’s ruling if it is
       supported by evidence of record and is free of legal error. This
       Court may affirm a PCRA court’s decision on any grounds if the
       record supports it. Further, we grant great deference to the
       factual findings of the PCRA court and will not disturb those
       findings unless they have no support in the record. However, we
       afford no such deference to its legal conclusions. Where the
       petitioner raises questions of law, our standard of review is de
       novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012)

(citations omitted).

       First, we note that because Appellant’s brief does not assert any of the

substantive arguments that Appellant raised in his PCRA petition, claims which

Attorney Long previously determined lacked merit, those issues were

abandoned.2      See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009) (“[W]here an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other


____________________________________________


2 Although Appellant asserted some of the substantive claims in his reply brief,
that is insufficient to cure waiver. See Commonwealth v. Fahy, 737 A.2d
214, 219 n.8 (Pa. 1999)(“[A]n appellant is prohibited from raising new issues
in a reply brief. Moreover, a reply brief cannot be a vehicle to argue issues
raised but inadequately developed in appellant’s original brief.”).
Furthermore, to the extent that Appellant could revive these issues in his reply
brief, the claims are waived pursuant to Pa.R.A.P. 1925(b)(4)(vii). (Issues
not included in the Statement . . . are waived.”).


                                           -4-
J-S31003-20


meaningful fashion capable of review, that claim is waived.”). Thus, we do

not address the merits of those claims herein.

      Next, we confront the issues that Appellant presents relating to

Appellant’s inability to communicate in English. See Appellant’s brief at 5-8.

While the Commonwealth contends that these arguments are waived because

Appellant neglected to assert before the PCRA court any claims relating to the

alleged language barrier, the certified record belies this assertion. As noted,

Appellant first raised his language-related argument in a motion received after

the PCRA court denied the PCRA petition. However, since Appellant was acting

pro se when he filed that motion, he is entitled to the benefit of the prisoner

mailbox rule, which treats a document as filed on the date that it is placed in

prison officials’ hands for delivery. Commonwealth v. Castro, 766 A.2d

1283, 11287 (Pa.Super. 2001). Instantly, the postmark affixed to Appellant’s

motion for new counsel reflects a date of December 3, 2019. Therefore, we

deem the petition timely filed by that date, and proceed to the merits of

Appellant’s arguments, which we address collectively.

      Appellant asserts that, although he has resided in the continental United

States since 2010, and graduated from Reading High School in 2012, he is

unable to speak, write, read, or understand English.     Id. at 5.   Appellant

highlights that his education was limited to coursework in the English as a




                                     -5-
J-S31003-20


Second Language (“ESL”) program,3 and touts the fact that the trial court

provided him a certified interpreter during the criminal proceedings. Id.

Appellant continues that, despite the language barrier, the prison authorities

rejected his request for Spanish-speaking legal assistance and translation

services because he completed high school and participated in two language-

oriented programs while incarcerated. Id at 6. Appellant further contends

that he surreptitiously enlisted the assistance of various Spanish-speaking

inmates to translate his correspondence and court filings, including his pro se

PCRA petition, response to the no-merit letter, and brief. Id. 6-7. In sum,

without presenting citation to any legal authority establishing his entitlement

to relief, Appellant requests that we reverse the PCRA order dismissing his

petition and appoint substitute PCRA counsel to litigate a counseled petition

that is not tainted by the alleged language barrier. Id. at 8.

       No relief is due.      Stated plainly, Appellant’s failure to present legal

argument in his brief is fatal to his claim for relief.4 See Johnson, supra at

924.    It is beyond peradventure that, “[w]hile [we] may overlook minor

defects or omissions in an appellant's brief, we will not act as . . . appellate



____________________________________________


3 Appellant’s brief refers to the ESL program inaccurately as “Excell.”
Appellant’s brief at 5.

4 Although Appellant contends that he could not “provide any case law” in his
brief because the language barrier precluded legal research, we note that
Appellant’s pro se motion referenced legal authority that Appellant simply
failed to cite and develop in his brief. Appellant’s brief at 8.

                                           -6-
J-S31003-20


counsel.” Commonwealth v. Freeman, 128 A.3d 1231, 1249 (Pa.Super.

2015)(citations omitted). Furthermore, where, as here, an appellant makes

no effort to discuss the applicable law or connect the relevant facts to that

law, the “failure to develop a coherent legal argument in support of his claim

results in waiver of th[at] issue.” Id.

      Furthermore, even if this claim is not waived pursuant to Johnson, it

fails on the merits. Typically, the decision to appoint an interpreter is within

the discretion of the trial court. See Commonwealth v. Pana, 364 A.2d

895, 898 (Pa. 1976); see also Commonwealth v. Diaz, 226 A.3d 995, 1003

(Pa. 2020). Instantly, the PCRA court’s Rule 1925(a) opinion confirms that,

after considering the quality of Appellant’s pro se filings, which the court

characterized as “detailed and well-organized” and PCRA counsel’s review of

the record and correspondence with Appellant pursuant to Turner, and

Finley, the court rejected Appellant’s assertion that the purported language

barrier warranted the appointment of an interpreter and new counsel for

additional proceedings. See PCRA Court Opinion, 2/5/20, unnumbered at 2

n.1. Specifically, the court concluded, “In sum, this [c]ourt has no reason to

believe that Appellant has been jeopardized in pursuing his PCRA claims based

on any language barrier.” Id.        Thus, notwithstanding Appellant’s stark

narrative to the contrary, there is no indication in the certified record that the

PCRA court abused its discretion in concluding that Appellant did not require

an interpreter.


                                      -7-
J-S31003-20


       Finally, as it relates to the Brady violation that Appellant asserts in the

supplemental brief, we note that co-defendant Manso cooperated with the

Commonwealth, testified against Appellant, subsequently pled guilty to

robbery and a lesser charge, and was sentenced to five to twenty years of

imprisonment. Manso also testified that, while the Commonwealth did not

promise him anything in exchange for his cooperation, he hoped to receive

leniency in his prosecution. Relying upon the notes of testimony from Manso’s

guilty plea and sentencing, which Appellant asserts he did not receive until

April 2020 despite his due diligence, Appellant now contends that Manso

committed perjury when he testified that he did not have an agreement in

place with the Commonwealth. In essence, characterizing Manso’s testimony

regarding his cooperation with the prosecution as an agreement between

Manso and the Commonwealth, Appellant reasons that the Commonwealth

violated Brady by failing to disclose the purported accord during his trial.5 As

with the preceding arguments that Appellant failed to assert before the PCRA

court, we cannot address the instant contention that was asserted for the first

____________________________________________


5 A Brady claim “alleges a failure by the Commonwealth to produce material
evidence, and requires a petitioner to demonstrate that: (1) the prosecutor
has suppressed evidence; (2) the evidence, whether exculpatory or
impeaching, is helpful to the petitioner; and (3) the suppression prejudiced
the petitioner.” Commonwealth v. Burton, 158 A.3d 618, 628 n.14 (Pa.
2017). Appellant is not entitled “relief if he either knew of the existence of
the evidence in dispute or could have discovered it by exercising reasonable
diligence.” Commonwealth v. Smith, 17 A.3d 873, 902 (Pa. 2011).




                                           -8-
J-S31003-20


time in his supplemental brief.6 See Commonwealth v. Fletcher, 986 A.2d

759, 778 (Pa. 2009) (claims not raised in the PCRA court are waived and

cannot be raised for the first time on appeal); Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”).

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




____________________________________________


6 Based upon the nature of the instant contention and the procedural posture
of this appeal, Appellant may yet seek to assert this novel claim in a
subsequent PCRA petition. See Commonwealth v. Lark, 746 A.2d 585, 588
(Pa. 2000) (“We now hold that when an appellant’s PCRA appeal is pending
before a court, a subsequent PCRA petition cannot be filed until the resolution
of review of the pending PCRA petition by the highest state court in which
review is sought, or upon the expiration of the time for seeking such review.”),
rev’d on other grounds, Commonwealth v. Small, 8 EAP 2019, 2020 WL
5833781 (Pa. 2020). We do not comment whether Appellant’s assertion is
sufficient to circumvent the PCRA time-bar pursuant to the newly-discovered-
fact exception outlined in 42 Pa.C.S. § 9545(b)(1)(ii).

                                           -9-